cca_2018051409234706 id uilc number release date from sent monday date am to cc bcc subject informal cca for public release thank you for bringing this matter to our attention your initial inquiry was whether certain training materials were correct in stating that a n employer cannot claim an adjustment for income_tax_withholding and additional medicare taxes after the close of the calendar_year for the employee the training materials cite to sec_31_6413_a_-2 in answering your question it became clear that there is wide-spread confusion concerning the actions an employer must take by calendar_year end and what actions are permitted after the calendar_year end the confusion is due in large part to the imprecise use of terms including claim and adjustment of note it is misleading to use the phrase claim an adjustment given that the claim process and the adjustment process are different the x forms eg form 941-x adjusted employer’s quarterly federal tax_return or claim_for_refund are used by employers to make overpayment and underpayment adjustments to employment_taxes or to claim refunds of overpaid employment_taxes an employer cannot file a claim for income taxes except for administrative errors - in which the amount reported on form_941 line federal_income_tax withheld from wages tips and other compensation does not agree with the amount the employer withheld see sec_31_6414-1 but the employer can file an adjusted return if the error is discovered in the same calendar_year employer paid the wages and if the employer also repaid or reimbursed the employees in the same year see sec_31_6413_a_-2 and sec_31_6413_a_-1 similarly an employer cannot file a claim for additional medicare_tax except for administrative errors - in which the amount reported on form_941 line 5d taxable wages tips subject_to additional medicare_tax withholding does not agree with the amount the employer withheld see sec_31_6402_a_-2 but the employer can file an adjusted return if the error is discovered in the same calendar_year employer paid the wages and if the employer also repaid or reimbursed the employees in the same year see sec_31_6413_a_-1 and sec_31_6413_a_-2 revrul_2009_39 specifically addresses the situation in which there is an overpayment of income_tax_withholding itw and the error is ascertained in the same year the wages were paid ie before the calendar_year end situation employer s timely filed it sec_2011 third quarter form_941 on date and timely paid all employment_tax reported on the return on date employer s ascertains that it overwithheld and overpaid itw in the third quarter of and reported the overpayment on it sec_2011 third quarter form_941 employer s repays the overcollected amounts to its affected employees on date employer s files form 941-x on date to correct the overpayment using the adjustment process because employer s repaid its employees the amount of the overcollection of itw in the same year that the wages were paid employer s may correct the overpayment of itw using the adjustment process even though the adjusted return is filed in a year after the wages were paid employer s may not use the refund claim process to correct the error because the itw was actually withheld from the employees’ wages as indicated in situation the employer is not required to file form 941-x using the adjustment process by the end of the calendar_year however the discovery of the error and the repayment reimbursement must occur by the end of the calendar_year note additional medicare_tax went into effect in because revrul_2009_39 was written in please keep in mind that there is no discussion of the rules for additional medicare_tax which are different than the rules for social_security and medicare taxes whether an employer may file a form 941-x under the adjustment process after the calendar_year end is dependent upon whether the employer discovered the withholding error and repaid or reimbursed the employee prior to the end of the calendar_year we will continue to identify and revise training materials publications irms and other products with a view towards clarifying the inaccurate statements
